DETAILED ACTION
Allowable Subject Matter
Claims 5-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 5, the prior art of record does not disclose an antenna for near field communication comprising a first magnetic member; a vertical winding radiation pattern winding the outer circumference of the first magnetic member; a second magnetic member stacked on the lower surface of the first magnetic member, “wherein the vertical winding radiation pattern comprises a plurality of first radiation lines formed to be spaced apart from each other on one surface of a first magnetic sheet stacked on the uppermost portion of a plurality of magnetic sheets constituting the first magnetic member; a plurality of second radiation lines formed to be spaced apart from each other at both sides of one or more second magnetic sheets stacked on the lower surface of the first magnetic sheet of the plurality of magnetic sheets, and having one end connected to one of the plurality of first radiation lines, respectively; and a plurality of third radiation lines formed to be spaced apart from each other on one surface of a third magnetic sheet stacked on the lowermost portion of the plurality of magnetic sheets, having one end connected to the second radiation line formed at one side of the second magnetic sheet, and having the other end connected to another second radiation line formed at the other side of the second magnetic sheet.”
Claims 6-7 are allowed as depending on claim 5.
Regarding claim 8, the prior art does not disclose an antenna for near field communication comprising a first magnetic member; a vertical winding radiation pattern winding the outer circumference of the first magnetic member; a second magnetic member 
Regarding claim 9, the prior art does not disclose an antenna for near field communication comprising a first magnetic member; a vertical winding radiation pattern winding the outer circumference of the first magnetic member; a second magnetic member stacked on the lower surface of the first magnetic member and “a third magnetic member stacked on the upper surface of the first magnetic member; and another horizontal winding radiation pattern formed on one surface of the third magnetic member, and having both ends spaced apart from each other”.
Claims 10-11 are allowed as depending on claim 9.
Regarding claim 12, the prior art does not disclose an antenna for near field communication comprising a first magnetic member; a vertical winding radiation pattern winding the outer circumference of the first magnetic member; a second magnetic member stacked on the lower surface of the first magnetic member and “a side winding radiation pattern winding the side surfaces of the second magnetic member, and having one end connected to one end of the vertical winding radiation pattern.”
Claims 13-14 are allowed as depending on claim 12.
Regarding claim 12, the prior art does not disclose an antenna for near field communication comprising a first magnetic member; a vertical winding radiation pattern winding the outer circumference of the first magnetic member; a second magnetic member stacked on the lower surface of the first magnetic member and “a side winding radiation pattern winding the side surfaces of the second magnetic member, and having one end connected to one 
Claims 17-20 are allowed as depending on claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498.  The examiner can normally be reached on Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY X YANG/Examiner, Art Unit 2844         

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844